Title: 122. A Bill for Enforcing Performance of Awards Made by Rule of Court, 18 June 1779
From: Committee of the Virginia Assembly
To: 


Be it enacted by the General Assembly, that by consent of parties, either personally declared by them, or signified in writing sworn to be their act, by two subscribing witnesses, before a Court of Record, any suit between those parties, in their own rights, may, after issue joined, by rule of such court, be submitted to arbitrators, who shall return their award to the same court, to be there entered of record. And, such award being returned, unless oath be made of some misbehaviour in the arbitrators, or that the award was procured by undue means; or unless the award, upon the face of it, appear contrary to law, the court, proof being made that either of the parties had refused or neglected to perform the award, may order process to issue against him for contemning the rule.
